Citation Nr: 1541265	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for spondylosis of the lumbar spine without lower extremity radiculopathy and degenerative arthritis of the lumbosacral spine (a low back disability).

2.  Entitlement to service connection for retinal detachment in the left eye as secondary to service-connected aphakia of the left eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), his spouse, and his daughter


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1952 to November 1956, and from January 1957 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 1980 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In December 2014, the Veteran, his spouse, and his daughter testified in a Travel Board hearing before the undersigned Veteran's Law Judge.  A copy of the hearing transcript is associated with the Veteran's file in Virtual VA.

In March 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the March 2015 Board Remand is included in the Duties to Notify and Assist section below.

In June 2015, the Board received additional evidence from the Veteran, which was not considered by the AOJ.  Specifically, statements by the Veteran and his representative were submitted on June 26, 2015, after the June 10, 2015 Supplemental Statement of the Case.

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e).  Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In this case, the Substantive Appeal with respect to the issues on appeal was received in March 2010; accordingly, the new 38 U.S.C. § 7105(e) is not applicable to this case.

When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b) (2015).  Under 38 C.F.R. § 20.1304(c) (2015), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c).  In this case, in an August 18, 2015 submission, the Veteran waived this procedural right of initial AOJ review; as such, the Board may consider the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for retinal detachment in the left eye is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  During service, the Veteran sustained an injury to the back and was treated for ecchymosis and chronic strain of the back.

2.  Symptoms of degenerative arthritis of the low back were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

3.  The Veteran has currently diagnosed degenerative arthritis of the lumbosacral spine and spondylosis of the lumbar spine without lower extremity radiculopathy. 

4.  The currently diagnosed degenerative arthritis of the lumbosacral spine and spondylosis of the lumbar spine without lower extremity radiculopathy did not have onset in service and are not related to active service, including to the in-service back injury.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a timely letter dated in December 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for a back condition, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The December 2007 letter also included provisions for disability ratings and for the effective date of the claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the electronic file includes the Veteran's service treatment records, post-service VA treatment records, December 2009 and May 2015 VA examinations, and the Veteran's statements.  

The Veteran was afforded opportunities for VA medical examinations in connection with the claim for service connection for a back disability in December 2009 and May 2015 (obtained pursuant to the March 2015 Board Remand).  38 C.F.R. § 3.159(c)(4) (2015); see Stegall, 11 Vet. App. at 271.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, as discussed in the March 2015 Remand, the Board found the December 2009 VA examiner's medical opinion to be inadequate insofar as it did not adequately address the Veteran's additional complaints of low back pain during service and after the initial back injury in November 1965.

As such, the Board requested an addendum medical opinion in March 2015, which was provided in May 2015 in addition to another physical examination.  The Board finds that the December 2009 and May 2015 VA examinations, taken together, are adequate with regard to the claim for service connection for a back disability.  The fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with diagnosis and complex causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a low back disability has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges the Veteran's assertion, through the representative, that the May 2015 VA examiner is a physician who specializes in asthma and allergies rather than orthopedics, and as such, the opinion is not probative.  See June 2015 Statement in Support of Claim.  Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The U.S. Court of Appeals for the Federal Circuit has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  Here, while the Veteran, through the representative, has expressed disagreement with the May 2015 VA examiner's findings and opinions, neither has provided specific argument or evidence concerning the professional competence of the May 2015 VA examiner to provide an opinion on the etiology of the current low back disability.  Specifically, the Veteran has not set for the specific reason why a physician (regardless of specialty), with the education, training, and experience of a medical doctor, is not qualified to give an opinion; therefore, the VA examiner is presumed competent.  See Rizzo, 580 F.3d at 1290-1291.  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Spondylosis is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative arthritis (as arthritis) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  Id.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that the current low back disability is related to the injury sustained to the back in active service.  The Board first finds that the evidence of record demonstrates that the Veteran has currently diagnosed spondylosis of the lumbar spine without lower extremity radiculopathy, as well as degenerative arthritis of the lumbosacral spine.  In the December 2009 VA examination report, the Veteran was diagnosed with spondylosis of the lumbar spine without lower extremity radiculopathy.  In the May 2015 VA examination report, the Veteran was diagnosed with degenerative arthritis of the lumbosacral/lumbar spine.

After reviewing all the lay and medical evidence of record, the Board finds that, while the Veteran sustained an injury to the low back in service, the weight of the evidence is against a finding that chronic symptoms of degenerative arthritis of the low back were manifested during active service.  Service treatment records reveal that, in November 1965, the Veteran injured the back when he fell in an unlighted ditch.  He complained of occasional back pain and pain around the left anterior thigh.  Upon physical examination in November 1965, there was no limitation of motion and there was a bruise over the lower back.  At that time, the impression was ecchymosis of back.  An "ecchymosis" is "a small hemorrhagic spot . . . in the skin or mucous membrane forming a nonelevated, rounded or irregular, blue or purplish patch."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 836 (31st Ed. 2007).  The Veteran was treated with heat, analgesics, and light duty.

Another service treatment record from April 1966 noted the Veteran's report of injury when he fell in a ditch and indicated that he had a bruise that got better, with complaint that recently he began having trouble with soreness to the low back.  Although the examination was within normal limits, the impression rendered was chronic strain.

On May 3, 1966 (approximately three weeks before separation from active service), a service treatment record revealed another complaint of pain in the low back.  The radiographic report indicated a negative lumbosacral spine.  The separation examination, dated on May 4, 1966, indicated that the clinical examination of the Veteran's musculoskeletal system was normal; however, in an associated report of medical history, the Veteran reported that he had swollen or painful joints.  The examiner explained that the Veteran had a painful hip and back related to the injury from November 1965 with no further trouble.  In a follow-up service treatment note on May 9, 1966, the Veteran indicated that the back pain was intermittent and not severe.  Significantly, X-rays were within normal limits.  

While the Veteran sustained an injury to the back in service, the service treatment records do not reflect a chronic disease of the low back in service as defined under 38 C.F.R. § 3.303(b), including chronic symptoms of arthritis during service.  The chronicity rule does not mean that any manifestation of joint pain in service will permit service connection of arthritis first shown as a clear cut clinical entity, at some later date.  Rather, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b).  In this case, the complaints and treatment of low back pain were intermittent following the initial November 1965 back injury (six months prior to separation from active service).  The Board finds that these are isolated findings within a six month period (pursuant to the initial back injury) and do not establish chronic symptoms of degenerative arthritis of the lumbosacral spine (arthritis).  In short, while chronic low back strain was assessed during service and the Veteran had manifestations of joint (low back) pain in service, the record (particularly from November 1965 to May 1966) does not reveal a combination of manifestations sufficient to identify the disease entity (in this case, arthritis).

The Board next finds that symptoms of degenerative arthritis of the low back have not been continuous since service separation and degenerative arthritis of the low back did not manifest within one year of service separation, including to a compensable degree.  See 38 C.F.R. § 3.309(a) (including degenerative arthritis as a "chronic" disease of arthritis to warrant application of 38 C.F.R. § 3.303(b) presumptions).  The evidence in this case shows that there is an 18-year period between service separation in 1966 and the first complaint of a low back disability in 1984.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

For example, post-service, in a March 1976 VA examination, the Veteran had no skeletal pathology.  Although a November 1979 VA radiographic report of the chest revealed degenerative changes in the dorsal (mid) spine, there were no complaints of mid or low back symptoms at that time, and degenerative arthritis (of either the dorsal or lumbosacral spine) was not diagnosed.  

On November 2, 1984, a VA treatment record indicated the Veteran's complaint of right flank and low back pain for 2 days.  At that time, the impression was back pain with uncertain etiology.  It was largely resolved and probably musculoskeletal.  The next day, on November 3, 1984, a VA treatment note indicated that the Veteran reported that he injured the back when lifting at work last Monday.  The report indicated that the Veteran was seen yesterday and was given medication.  He noted no improvement and the assessment was lumbar back injury probably secondary to lifting.

In a January 1985 VA treatment record, the Veteran was described as a shipping and receiving clerk who needs to do lifting on the job.  The history that was noted included a triage on October 22, 1984 with low back pain.  At the time of the January 1985 treatment, the Veteran reported improved but persistent low back pain.  The diagnosis was muscle strain of the right flank.  X-ray results revealed mild degenerative joint disease of the lumbar spine.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, the fact the Veteran did not seek compensation for a low back disability at the time he was seeking service connection for other disorders suggests to the Board that there was no pertinent low back symptomatology at that time.  Indeed, while the Veteran initially filed claims for service connection for a left eye injury, nasal fracture, left wrist ganglion, and left ear drum perforation in August 1975, he did not file a claim for service connection for a low back disability until September 2007 or mention the presence of low back problems until 1984.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he or she is presenting all issues for which he or she is experiencing symptoms that the veteran believes are related to service.  The Veteran demonstrated that he understood the procedure for filing a claim for VA compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits, including for a left eye injury, nasal fracture, left wrist ganglion, and left ear drum perforation.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a low back disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a chronic low back injury in service, or the lack of low back symptomatology at the time he filed the claim, or both.

The Board has weighed the Veteran's, spouse's, and daughter's statements as to continuity of symptomatology (see December 2014 Hearing Transcript) and finds their more recent recollections and statements made in connection with a claim for benefits to be of lesser probative value then the earlier, more contemporaneous histories, some of which were made for VA compensation purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright, 2 Vet. App. at 25.  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).

In addition, as shown above, the first notation of symptomatology related to a low back disability was in October 1984, nearly two decades following service separation.  Therefore, degenerative arthritis of the lumbosacral spine was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.

On the question of direct nexus between a low back disability and service, the Board finds that the weight of the evidence is against the finding that the Veteran's low back disability, including spondylosis of the lumbar spine without lower extremity radiculopathy and degenerative arthritis of the lumbosacral spine, are causally related to the in-service back injury.  In support of the claim, the Veteran's treating physician, Dr. V.S., provided a letter, dated December 2014.  In the letter, Dr. V.S. opined that the Veteran's back pain is related to an injury he had in the military when he fell into a trench.  Dr. V.S. provided no rationale or explanation for this conclusion and did not address or mention the post-service back injuries described above.  As the opinion is based on an incomplete and, therefore, inaccurate, factual history, Dr. V.S.'s opinion is of no probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

Pursuant to the March 2015 Board Remand, which found the December 2009 VA examiner's opinion inadequate regarding the etiology of the low back disability, the Veteran was afforded another VA examination in May 2015.  In the May 2015 VA examination report, the VA examiner opined that, given the Veteran's back injury in service but no other documentation of a back disorder or treatment until 1984, which was associated with an on-the-job injury with lifting per the medical record, it is less likely than not that the Veteran's current low back disability is due to or caused by the ecchymosis/contusion sustained to the back in 1965.  The VA examiner explained that it is more likely than not that the current back disability is caused by trauma sustained after his military service over the decades of post-service work and other life events during that time period.  

The Board acknowledges the Veteran's recent statement in a June 2015 submission challenging the basis of the May 2015 VA examiner's opinion - that post-service work-related injuries to the back more likely than not caused the current low back disability.  The Veteran explained that, as a supervisor at the post-service job he maintained for years, he was never required to load and unload products.  He indicated that other laborers were hired to unload and load products; he would merely ensure that the laborers properly unloaded and loaded the products.  Inconsistent with this statement, as mentioned above, on November 3, 1984, a VA treatment note indicated that the Veteran reported that he injured the back when lifting at work the previous Monday.  Also, in a January 1985 VA treatment record, the Veteran was described as a shipping and receiving clerk who needs to do lifting on the job.  This description was included contemporaneous to the Veteran's complaints of, and treatment for, low back pain.  While the Veteran's more recent lay contention has been considered carefully - that he would never load and unload product (i.e., engage in heavy lifting) as a supervisor in the post-service job - it is outweighed by the lay statements of record, made contemporaneous to treatment for low back pain.  At such a time, the Veteran would be expected to give a full and accurate history to a medical provider when seeking treatment to ensure adequate care.  Cartright at 24.

As such, the May 2015 VA examiner had adequate and accurate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the May 2015 VA examiner's medical opinion great probative weight.

The Veteran has at least implicitly asserted that the current low back disability is causally related to the back injury during service.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1377).  In this case, the causes of the Veteran's low back disability involve complex medical etiological questions because they pertain to the origin and progression of the Veteran's musculoskeletal system disabilities.  The Veteran is competent to relate symptoms of spondylosis of the lumbar spine without lower extremity radiculopathy and degenerative arthritis of the lumbosacral spine, such as pain, that he experienced at any time, but he is not competent to opine on whether there is a link between the current low back disability and service because such a conclusion regarding causation requires specific medical knowledge and training regarding the unseen and complex processes of the musculoskeletal system (including joints), knowledge of the various risk factors and causes of arthritis and spondylosis, specific clinical testing for arthritis and spondylosis, and knowledge of likely date of onset and ranges of progression of arthritis and spondylosis that the Veteran is not shown to possess.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).

Furthermore, as discussed above, the Veteran's degenerative arthritis of the lumbosacral spine was not chronic in service, did not manifest during service or to a compensable degree within a year after service separation, and the evidence does not show that there has been a continuity of symptomatology since service.  The May 2015 VA examiner, who is a physician, opined that it was less likely than not that the Veteran's low back disability was due to, or caused by, the in-service back injury and provided a sound rationale for the medical opinion that is consistent with the evidence and the Board's findings in this case.  Thus, the weight of the evidence is against a finding that a low back disability was incurred in, or otherwise caused by, active service.  For these reasons, the Board affords the Veteran's opinion - that the current low back disability is the result of service - less probative value than the May 2015 VA examiner's medical opinion.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current spondylosis of the lumbar spine without lower extremity radiculopathy and degenerative arthritis of the lumbosacral spine, and active duty service, and is against a finding of chronic symptoms of degenerative arthritis of the lumbosacral spine in service, of degenerative arthritis of the lumbosacral spine to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of degenerative arthritis of the lumbosacral spine since service, or competent nexus of either spondylosis of the lumbar spine without lower extremity radiculopathy or degenerative arthritis of the lumbosacral spine to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the appeal of service connection for a low back disability on a direct basis, including directly (for spondylosis of the lumbar spine without lower extremity radiculopathy and degenerative arthritis of the lumbosacral spine) and presumptively as a chronic disease (for degenerative arthritis of the lumbosacral spine), and the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for spondylosis of the lumbar spine without lower extremity radiculopathy and degenerative arthritis of the lumbosacral spine is denied.


REMAND

Service Connection for Left Eye Retinal Detachment

The Veteran filed an informal claim for an increased rating for service-connected aphakia of the left eye in March 1980.  In a March 1980 rating decision, the RO awarded a "staged" rating for the service-connected left eye aphakia.  Also, in the March 1980 rating decision, the RO implicitly denied service connection for retinal detachment in the left eye, determining that the Veteran had retinal detachment in the left eye "but this is not shown to be related to [the service-connected] injury to the lens."  See Adams v. Shinseki, 568 F.3d 956, 962-63 (Fed. Cir. 2009) (even if not explicitly adjudicated, a pending claim can be implicitly denied in a decision that addresses a different claim).  In Cogburn v. Shinseki, 24 Vet. App. 205 (2010), citing Adams v. Shinseki, 568 F.3d 956, 963-64 (Fed. Cir. 2009), the Court outlined several factors for consideration in analyzing whether a claim has been implicitly denied, including (1) the relatedness or specificity of the claims (i.e., whether the claims were identical or closely related); (2) the specificity of the adjudication (i.e., whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well); (3) the timing of the claims (i.e., the closer the claims are filed to one another, the more likely that a reasonable person would understand that an earlier claim was implicitly denied by the adjudication of a subsequent claim); and (4) whether the claimant was represented (i.e., relevant in determining the degree to which a pleading will be liberally construed in terms of what disability was initially claimed and how any decision based on the implicit denial doctrine is interpreted).

With consideration of these factors, the Board finds that the claim of service connection for retinal detachment in the left eye as secondary to service-connected left eye aphakia was implicitly denied in the March 1980 rating decision, including the September 1980 notice letter.  In a December 1980 submission, the Veteran stated, "This is to notify you that I disagree with your decision of September 5, 1980, that the removal of retinal detachment is not service connected."  Although the issue of service connection for retinal detachment in the left eye was again adjudicated and denied by the RO in the July 2008 rating decision, the Veteran already initiated an appeal as to the March 1980 implicit denial of the claim of service connection for retinal detachment in the left eye in the December 1980 Notice of Disagreement.  The appeal of service connection for retinal detachment in the left eye as secondary to service-connected left eye aphakia needs to be remanded to allow the RO to provide a Statement of the Case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issue of service connection for retinal detachment in the left eye is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide a Statement of the Case as to the issue of service connection for retinal detachment in the left eye as secondary to service-connected left eye aphakia.  The Veteran should be informed that he must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


